Case 4:20-cr-00022-RGE-CFB Document 39 Filed 01/04/21 Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF IOWA

)
UNITED STATES OF AMERICA, ) Criminal No. 4:20-CR-22
)
v. )
) PLEA AGREEMENT
JAMAR LAWRENCE DANIELS, )
)
Defendant. )

The United States of America (also referred to as “the Government”),
Defendant, JAMAR LAWRENCE DANIELS, and Defendant’s attorney, enter into
this Plea Agreement.

A. CHARGES

1. Subject Offenses. Defendant will plead guilty to the lesser included
offense to Count 1 of the Indictment, that is, Possession with Intent to Distribute a
Controlled Substance, in violation of Title 21, United States Code, Sections 841(a)(1)
and 841(b)(1)(D).

2. No Charges to be Dismissed. There are no charges to be dismissed.

3. No Further Prosecution. The Government agrees that Defendant will
not be charged in the Southern District of lowa with any other federal criminal
offense arising from or directly relating to this investigation. This paragraph and this
Plea Agreement do not apply to (1) any criminal act occurring after the date of this
agreement; (2) any crime of violence; or (3) any criminal offense which Defendant did
not fully disclose to law enforcement during Defendant’s interviews pursuant to any

proffer or other agreements with the United States.

1
Case 4:20-cr-00022-RGE-CFB Document 39 Filed 01/04/21 Page 2 of 12

B. MAXIMUM PENALTIES

4, Maximum and Mandatory Minimum Punishment. Defendant
understands that the crime to which Defendant is pleading guilty in Count 1 carries
a maximum sentence of five (5) years in prison; a maximum fine of $250,000; and a
term of supervised release of at least two (2) years and up to life. A mandatory special
assessment of $100 per count must also be imposed by the Court.

5. Supervised Release--Explained. Defendant understands that, during
any period of supervised release or probation, Defendant will be under supervision
and will be required to comply with certain conditions. If Defendant were to violate a
condition of supervised release, Defendant could be sentenced up to two (2) years in
prison, without any credit for time previously served.

6. Detention. Defendant understands the Government will request
Defendant be ordered into custody following his entry of a guilty plea. Defendant
understands he bears the burden to demonstrate he should not be ordered into
custody and show by clear and convincing evidence that he is not likely to flee or pose
a danger and should not be detained following entry of his guilty plea. This Plea
Agreement permits Defendant to make any applicable record.

C. NATURE OF THE OFFENSE — FACTUAL BASIS
7. Elements Understood. Defendant understands that to prove the

offense alleged under Count 1 (Possession with Intent to Distribute a
Case 4:20-cr-00022-RGE-CFB Document 39 Filed 01/04/21 Page 3 of 12

Controlled Substance), the Government would be required to prove beyond a
reasonable doubt the following elements:

(a) On or about the date charged, the defendant possessed a
controlled substance;

(b) The defendant knew he possessed a controlled substance; and

(c) The defendant intended to distribute that controlled substance to
another person or persons.

8. Factual Basis. As a factual basis for Defendant’s plea of guilty,
Defendant admits the following:

(a) On or about January 22, 2020, Defendant knowingly possessed

approximately 47,089 grams of a mixture and substance

containing marijuana, a Schedule I controlled substance, and

approximately 258 pounds of THC edibles in his vehicle.

(b) Defendant intended to distribute some or all of the marijuana in
his possession to another person or persons.

9. Truthfulness of Factual Basis. Defendant acknowledges that the above
statements are true. Defendant understands that, during the change of plea hearing,
the judge and the prosecutor may ask Defendant questions under oath about the
offense to which Defendant is pleading guilty, in the presence of Defendant’s attorney.
Defendant understands that Defendant must answer these questions truthfully, and
that Defendant can be prosecuted for perjury if Defendant gives any false answers.

10. Waiver of Rule 410 Rights. Defendant expressly waives Defendant’s
rights under Rule 410 of the Federal Rules of Evidence and agrees that all factual
statements made in this plea agreement, including under the Factual Basis or

Attachment A, are admissible against Defendant. Should Defendant fail to plead

3
Case 4:20-cr-00022-RGE-CFB Document 39 Filed 01/04/21 Page 4 of 12

guilty pursuant to this plea agreement or move to withdraw his plea or to set aside
Defendant’s conviction, then these admissions may be used against Defendant in the
Government’s case-in-chief and otherwise, including during the continuing
prosecution of this case.
11. Venue. Defendant agrees that venue for this case is proper for the
United States District Court for the Southern District of Iowa.
D. SENTENCING
12. Sentencing Guidelines. Defendant understands that Defendant’s
sentence will be determined by the Court after considering the advisory United States
Sentencing Guidelines, together with other factors set forth by law. The Sentencing
Guidelines establish a sentencing range based upon factors determined to be present
in the case, which include, but are not limited to the following:
(a) The nature of the offense to which Defendant is pleading guilty;
(b) The quantity of drugs involved, with the parties stipulating as a
recommendation to the District Court that the offense involved at
least 47,089 grams of marijuana, with the quantity attributable
to Defendant to be determined by the Court at the time of
sentencing;

(c) Defendant’s role in the offense;

(dq) The nature and extent of Defendant’s criminal history (prior
convictions); and

(e) Acceptance or lack of acceptance of responsibility.
Defendant understands that, under some circumstances, the Court may “depart” or

“vary” from the Sentencing Guidelines and impose a sentence more severe or less
Case 4:20-cr-00022-RGE-CFB Document 39 Filed 01/04/21 Page 5 of12

severe than provided by the guidelines, up to the maximum in the statute of
conviction. Defendant has discussed the Sentencing Guidelines with Defendant’s
attorney.

13. Acceptance of Responsibility. The Government agrees to recommend
that Defendant receive credit for acceptance of responsibility under USSG §3E1.1.
The Government reserves the right to oppose a reduction under §3E1.1 if after the
plea proceeding Defendant obstructs justice, fails to cooperate fully and truthfully
with the United States Probation Office, attempts to withdraw Defendant’s plea, or
otherwise engages in conduct not consistent with acceptance of responsibility. If the
base offense level is 16 or above, as determined by the Court, the Government agrees
that Defendant should receive a 3-level reduction, based on timely notification to the
Government of Defendant’s intent to plead guilty.

14. Presentence Report. Defendant understands that the Court may defer
a decision as to whether to accept this Plea Agreement until after a Presentence
Report has been prepared by the United States Probation Office, and after
Defendant’s attorney and the Government have had an opportunity to review and
challenge the Presentence Report. The parties are free to provide all relevant
information to the Probation Office for use in preparing a Presentence Report.

15. Disclosure of Presentence Investigation Reports. The United States
District Court for the Southern District of Iowa has issued the following
Administrative Order:

The presentence investigation report is a sealed and confidential document.

5
Case 4:20-cr-00022-RGE-CFB Document 39 Filed 01/04/21 Page 6 of 12

Unless specifically authorized by the district court, a defendant may not

disseminate, disclose, or distribute a presentence investigation report, or any

part or page of a presentence investigation report, in either draft or final form.

A defendant who violates this order, may be subject to prosecution for contempt

of court under 18 U.S.C. § 401(8). This order does not apply to a defendant’s

review of a presentence investigation report with the defendant’s own attorney.
Defendant acknowledges and understands this order.

16. Evidence at Sentencing. The parties may make whatever comment and
evidentiary offer they deem appropriate at the time of sentencing and entry of plea,
provided that such offer or comment does not violate any other provision of this Plea
Agreement. Nothing in this Plea Agreement restricts the right of Defendant or any
victim to make an allocution statement, to the extent permitted under the Federal
Rules of Criminal Procedure, nor does this Plea Agreement convey any rights to
appear at proceedings or make statements that do not otherwise exist.

17. Sentence to be Decided by Judge -- No Promises. This Plea Agreement
is entered pursuant to Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure.
Defendant understands that the final sentence, including the application of the
Sentencing Guidelines and any upward or downward departures, is within the sole
discretion of the sentencing judge, and that the sentencing judge is not required to
accept any factual or legal stipulations agreed to by the parties. Any estimate of the
possible sentence to be imposed, by a defense attorney or the Government, is only a
prediction, and not a promise, and is not binding. Therefore, it is uncertain at this

time what Defendant’s actual sentence will be.

18. No Right to Withdraw Plea. Defendant understands that Defendant
Case 4:20-cr-00022-RGE-CFB Document 39 Filed 01/04/21 Page 7 of 12

will have no right to withdraw Defendant’s plea if the sentence imposed, or the
application of the Sentencing Guidelines, is other than what Defendant anticipated,
or if the sentencing judge declines to follow the parties’ recommendations.

EK. FINES and COSTS

19. Fines and Costs. Issues relating to fines and/or costs of incarceration
are not dealt with in this agreement, and the parties are free to espouse their
respective positions at sentencing.

20. Special Assessment. Defendant agrees to pay the mandatory special
assessment of $100 ($100 per count) at or before the time of sentencing, as required
by 18 U.S.C. § 3013.

F. LIMITED SCOPE OF AGREEMENT

21. Limited Scope of Agreement. This Plea Agreement does not limit, in
any way, the right or ability of the Government to investigate or prosecute Defendant
for crimes occurring outside the scope of this Plea Agreement. Additionally, this Plea
Agreement does not preclude the Government from pursuing any civil or
administrative matters against Defendant, including, but not limited to, civil tax
matters and civil forfeiture which arise from, or are related to, the facts upon which
this investigation is based.

22. Agreement Limited to Southern District oflowa. This Plea Agreement
is limited to the United States Attorney’s Office for the Southern District of Iowa, and
cannot bind any other federal, state or local prosecuting, administrative, or

regulatory authorities.
Case 4:20-cr-00022-RGE-CFB Document 39 Filed 01/04/21 Page 8 of 12

G. WAIVER OF TRIAL, APPEAL AND POST-CONVICTION RIGHTS

23. Trial Rights Explained. Defendant understands that this guilty plea

waives the right to:

(a)

(b)

(c)

(d)
(e)

(f)

(g)

Continue to plead not guilty and require the Government to prove
the elements of the crime beyond a reasonable doubt;

A speedy and public trial by jury, which must unanimously find
Defendant guilty before there can be a conviction;

The assistance of an attorney at all stages of trial and related
proceedings, to be paid at Government expense if Defendant
cannot afford to hire an attorney;

Confront and cross-examine adverse witnesses;

Present evidence and to have witnesses testify on behalf of
Defendant, including having the Court issue subpoenas to compel
witnesses to testify on Defendant’s behalf:

Not testify or have any adverse inferences drawn from the failure
to testify (although Defendant also has the right to testify, if
Defendant so chooses); and

If Defendant is convicted, the right to appeal, with the assistance
of an attorney, to be paid at Government expense if Defendant
cannot afford to hire an attorney.

24. Waiver of Appeal and Post-Conviction Review. Defendant knowingly

and expressly waives any and all rights to appeal Defendant’s conviction in this case,

including a waiver of all motions, defenses and objections which Defendant could

assert to the charges, or to the Court’s entry of judgment against Defendant; except

that both Defendant and the United States preserve the right to appeal any sentence

imposed by the Court, to the extent that an appeal is authorized by law, and

Defendant preserves the right to appeal the court’s denial of Defendant’s Motion to

8
Case 4:20-cr-00022-RGE-CFB Document 39 Filed 01/04/21 Page 9 of 12

Suppress Evidence entered on December 16, 2020. (Court’s Docket No. 34)!. Also,
Defendant knowingly and expressly waives any and all rights to contest Defendant’s
conviction and sentence in any post-conviction proceedings, including any
proceedings under 28 U.S.C. § 2255. These waivers are full and complete, except that
they do not extend to the right to appeal or seek post-conviction relief based on

grounds of ineffective assistance of counsel or prosecutorial misconduct.

H. VOLUNTARINESS OF PLEA AND OPPORTUNITY TO CONSULT
WITH COUNSEL

25. Voluntariness of Plea. Defendant represents that Defendant’s decision
to plead guilty is Defendant’s own, voluntary decision, and that the following is true:
(a) Defendant has had a full opportunity to discuss all the facts and
circumstances of this case with Defendant’s attorney, and
Defendant has a clear understanding of the charges and the
consequences of this plea, including the maximum penalties
provided by law.
(b) No one has made any promises or offered any rewards in return
for this guilty plea, other than those contained in this written

agreement.

(c) No one has threatened Defendant or Defendant’s family to induce
this guilty plea.

(d) Defendant is pleading guilty because in truth and in fact
Defendant is guilty and for no other reason.

26. Consultation with Attorney. Defendant has discussed this case and
this plea with Defendant’s attorney and states that the following is true:

(a) Defendant states that Defendant is satisfied with the

 

| If Defendant prevails on appeal, Defendant would then be permitted to withdraw
Defendant's plea of guilty. The parties jointly seek consent of the Court to preserve this
matter for appellate review.

9
Case 4:20-cr-00022-RGE-CFB Document 39 Filed 01/04/21 Page 10 of 12

representation provided by Defendant’s attorney.

(b) Defendant has no complaint about the time or attention
Defendant’s attorney has devoted to this case nor the advice the
attorney has given.

(c) Although Defendant’s attorney has given Defendant advice on
this guilty plea, the decision to plead guilty is Defendant’s own
decision. Defendant’s decision to enter this plea was made after
full and careful thought, with the advice of Defendant’s attorney,
and with a full understanding of Defendant’s rights, the facts and
circumstances of the case, and the consequences of the plea.

I. GENERAL PROVISIONS

27. Entire Agreement. This Plea Agreement, and any attachments, is the
entire agreement between the parties. Any modifications to this Plea Agreement
must be in writing and signed by all parties.

28. Public Interest. The parties state this Plea Agreement is in the public
interest and it takes into account the benefit to the public of a prompt and certain
disposition of the case and furnishes adequate protection to the public interest and is
in keeping with the gravity of the offense and promotes respect for the law.

29. Execution/Effective Date. This Plea Agreement does not become valid
and binding until executed by each of the individuals (or their designated
representatives) shown below.

30. Consent to Proceed by Video Conferencing. Defendant consents to any

proceedings in this case, to include plea and sentencing proceedings, being conducted

by video or telephone technology, if the Court finds further delay would seriously

10
Case 4:20-cr-00022-RGE-CFB Document 39 Filed 01/04/21 Page 11 of 12

harm the interests of justice. Defendant has had the opportunity to consult with
Defendant’s attorney about the use of video or telephone technology in this case.
J. SIGNATURES

31. Defendant. I have read all of this Plea Agreement and have discussed
it with my attorney. I fully understand the Plea Agreement and accept and agree to
it without reservation. I do this voluntarily and of my own free will. No promises have
been made to me other than the promises in this Plea Agreement. I have not been
threatened in any way to get me to enter into this Plea Agreement. I am satisfied
with the services of my attorney with regard to this Plea Agreement and other
matters associated with this case. I am entering into this Plea Agreement and will
enter my plea of guilty under this Agreement because I committed the crime to which
I am pleading guilty. I know that I may ask my attorney and the judge any questions

about this Plea Agreement, and about the rights that I am giving up, before entering

into the plea of guilty.
NY [WA (pM.

Date Jamag Lawrence Daniels

32.  Defendant’s Attorney. I have read this Plea Agreement and have
discussed it in its entirety with my client. There is no Plea Agreement other than the
agreement set forth in this writing. My client fully understands this Plea Agreement.
I am satisfied my client is capable of entering into this Plea Agreement, and does so
voluntarily of Defendant’s own free will, with full knowledge of Defendant’s legal

rights, and without any coercion or compulsion. I have had full access to the

11
Case 4:20-cr-00022-RGE-CFB Document 39 Filed 01/04/21 Page 12 of 12

Government’s discovery materials, and I believe there is a factual basis for the plea.
I concur with my client entering into this Plea Agreement and in entering a plea of

guilty pursuant to the Blea Agreement.

te

 

 

frank Steinbach

Attorney for Jamar Lawrence Daniels

Date

33. United States. The Government agrees to the terms of this Plea

Agreement.

Marc Krickbaum
United States Attorney

| a | YW L| By: (alli. ) MAb

Date | Mallory E. Wéiser

Special Assistant U.S. Attorney
U.S. Courthouse Annex, Suite 286
110 East Court Avenue

Des Moines, Iowa 50309
Telephone: 515-473-9300

Telefax: 515-473-9292

E-mail: mallory.weiser@usdoj.gov

12
